The following is an examiner’s statement of reasons for allowance:
Zhang et al (US 2017/0085860) discloses Telecentric lens system that translating camera coordinates into projector coordinates (e.g. figure 4, steps 212, 214), wherein the translation performs magnification in both X and Y direction by carrying out ray transfer matrix analysis, see equation (1), (2), (3) and (4), equation (1) disclose magnification ration in both X and Y direction. 
Tian et al (US 2016/0261851) disclose a telecentric 3D shape measurement to transform telecentric camera equipment coordinate system into Imaging play coordinate system (e.g. see figure 8).
The prior arts do not suggest the claimed 3D canning method of an object using two magnification in a matrix.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484